542 So.2d 514 (1989)
Jeanne Y. Lee and W. Chapman LEE, Individually and as Administrator of the Estate of Jeanne Elise Lee
v.
USAA CASUALTY INSURANCE COMPANY, Safeco Insurance Company of America, CNA Insurance Companies, Rolfe R. Schroeder, Individually and as Administrator of the Estate of Andrew E. Schroeder, and Country Corner Food Stores, Inc.
Robert H. WEAVER, Jr., Individually and as Administrator of the Estate of the Minor, Amelie Helene Weaver and Geraldine B. Weaver
v.
UNITED STATES AUTOMOBILE ASSOCIATION, Safeco Insurance Company of America, Continental Casualty Company, Rolfe R. Schroeder, Individually and as Administrator of the Estate of Andrew E. Schroeder, Country Corner Food Store, Inc. and State Farm Fire and Casualty Company.
No. 89-C-0747.
Supreme Court of Louisiana.
April 28, 1989.
*515 Denied.